Title: To John Adams from James Jay, 19 July 1782
From: Jay, James
To: Adams, John



London July 19. 1782
Sir

My arrival in this kingdom is a matter so trivial in itself, that I should not think of saying any thing to Your Excellency about it, if certain paragraphs in some of the Public Papers did not seem to render it proper at this Juncture.
I cannot suppose that those paragraphs, suggesting that I am authorised by Congress to negotiate with the British Court, can at any rate make the least impression on You; or even impose on any persons but those who are utterly ignorant of the circumstances of my coming here; on which fact alone, that falshood, and all the others connected with it, are built. But as I presume the circumstances I allude to, may be unknown to you, I think it not amiss to give you a little sketch of them, which will be sufficient to enable you, if it should ever be worth while, to expose the misrepresentation.
I was taken prisoner in the Jerseys, carried to N. York and confined 3 weeks in the Provost. Sir Guy Carleton’s arrival, and the new System of conduct he brought with him, released me from confinement. On the same principle however on which I was confined, it was thought improper to exchange me, or to permit me to return on parole within our own Lines, for some months; in order, by that severity, to deter others from renewing the Scheme, which, they alledge, I was concerned in, of getting Specie from New York and Long Island, to relieve the necessities, and carry on the public business, of our State. Finding myself thus condemned to pass the time in idleness, and among Tories, in the British Lines, I applied, a day or two after my release, for leave to go to the Continent of Europe, and return again in the Autumn, unless my exchange should be effected before that time. This request I was indulged in, with an exception against going to France. The time allowed me to perform the voyage being but short, and the Packet ready to sail, I embraced that opportunity of coming to Europe to prevent the disagreeableness of a late passage home, which a longer continuance in N. York would subject me to. Thus, Sir, it is evident that Congress knew nothing, and could know nothing of my coming abroad. Neither had I been in Philadelphia, nor held any communication with that Honble. Body for some months before I was taken.
I am happy in the present opportunity of congratulating your Excellency on the success of your negotiation with the States of Hol­land: and of assuring You that I am, with great respect & esteem, Your Excellency’s Most Obedt: & humle. Servt:

James Jay

